DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 02/07/2022 has been entered. Claims 1-7, 9-19, and 21 remain pending in the application. Claim 20 has been cancelled by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-19, and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recite “operate the electric motor using a sensorless control in response to determining that he rpm measurement is at or between 0 rpm and a higher threshold rpm level … control the electric motor at restart using the sensorless control in response to the position of the engine at shutdown.” Claim 7 and 15 recite similar limitations.
Applicant has not described sensorless control in such a manner to reasonably convery to one of ordinary skill in the art that the inventor had possession of the claimed invention. Applications Specification states at Paragraph [0004] “Sensorless control methods use known machine parameters, voltage and current measurements in the motor inverter to determine machine position.” Voltage and current are measurements derived from sensors, as such it is not clear how the disclosed control is “sensorless”. Further, the above cited claim limitations recite that sensorless control is in response to the position of the engine at shutdown. The same claims recite that this position is estimated from position data derived from sensors. Therefore the “sensorless control” is based on sensor data and is not sensorless.
Claims 1, 7, and 15 recite “at or between 0 rpm and a higher threshold rpm level”. The original disclosure does not recite “a higher threshold rpm level”. The specification does not provide a standard for ascertaining the requisite degree for what is considered “higher” nor would it be apparent to one of ordinary skill in the art.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 7, and 15 recite “at or between 0 rpm and a higher threshold rpm level”. The term “higher” a relative comparative term. Neither the claims nor the original disclosure define “higher” nor provide a comparison to what the threshold rpm is higher than.
Claim 1 recite “operate the electric motor using a sensorless control in response to determining that he rpm measurement is at or between 0 rpm and a higher threshold rpm level … control the electric motor at restart using the sensorless control in response to the position of the engine at shutdown.” It is unclear how the control can be sensorless if the control is in response to data measured from sensors. Claims 7 and 15 recite similar limitations that present the same issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leonardi et al. (US Patent No. 6,750,626), hereinafter “Leonardi”.
Regarding claim 15, Leonardi discloses a method comprising:
receiving, by a processor, a first position data of an engine and a second position data of an engine (Col 5 lines 43-50); and
estimating, by the processor, a position of an electric motor in mechanical communication with the engine using a revolutions per minute (rpm) measurement of the engine based on the first position data and the second position data (Col 5 lines 50-55); and
controlling, by the processor, the electric motor using sensorless control in response to determining that the rpm measurement is at or between 0 rpm and a higher threshold rpm level.

Regarding claim 17, Leonardi discloses receiving, by the processor, electric motor position data (Col 5 lines 43-50).

Regarding claim 18, Leonardi discloses altering the estimated position of the electric motor based on the first position data of the engine, the second position data of the engine, and the electric motor position data (Col 5 lines 50-63).

Regarding claim 19, Leonardi discloses the method is repeated while the engine is operating (Col 5 lines 31-Col 6 line 24).

Regarding claim 21 Leonardi discloses estimating comprises calculating a position of the electric motor from at least one of the sensorless control or engine position sensor based control (Col 5 lines 25-Col 6 line 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as obvious over by Swales et al. (US PGPub 2011/0053733), hereinafter “Swales”, in view of Aoki (JP2002195070A), in further view of Leonardi.
Regarding claim 1, Swales discloses a system comprising:
an internal combustion engine including a crankshaft (Paragraph [0018]);
a crankshaft sprocket coupled to the crankshaft (Paragraph [0018]);
an electric motor in mechanical communication with the crankshaft sprocket (Paragraph [0018]);
a controller in electrical communication with the bidirectional engine position sensor and a non-transitory memory having instructions that, in response to execution by a processor (Paragraph [0019]), cause the processor to
estimate a position of an engine component using a revolutiuons-per-minute (rpm) measurement of the engine during a shutdown event (Paragraph [0022]),
store the position of the engine component at shutdown in the non-transitory memory (Paragraph [0022]), and
control the electric motor at restart in response to the position of the engine component at shutdown (Paragraph [0037]).

Swales does not explicitly disclose control the position of the engine component during shutdown event.
However, Aoki teaches a system comprising: a controller with a non-transitory memory having instructions that, in response to execution by a processor, cause the processor to
control a position of an engine component to prevent engine reversals the shutdown event (Paragraph [0006],[0064],[0068],[0077]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Swales, by control the position of the engine component to prevent engine reversals during shutdown event, as taught by Aoki, for the purpose of preventing the engine from malfunctioning and preventing cranking vibration (Paragraph [0069],[0077]).

Swales does not explicitly disclose operate the electric motor using a sensorless control in response to determining that the rpm measurement is at or between 0 rpm and a higher threshold rpm level, and control the electric motor at restart using the sensorless control.
However, Leonardi discloses a system comprising: a controller with a non-transitory memory having instructions that, in response to execution by a processor, cause the processor to
operate the electric motor using a sensorless control in response to determining that the rpm measurement is between 0 rpm and a higher threshold rpm level (Col 5 lines 63-Col 6 line 24).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Swales, by operate the electric motor using a sensorless control in response to determining that the rpm measurement is between 0 rpm and a higher threshold rpm level, as taught by Leonardi, for the purpose of accuracy and diagnosing faults (Col 2 lines 50-64).
The combination of Swales and Leonardi results in the teaching of control the electric motor at restart using the sensorless control in response to the position of the engine component at shutdown.

Regarding claim 2, the combination of Swales, Aoki, and Leonardi teaches the processor is configured to estimate the position of the electric motor (Leonardi Col 5 lines 4-15,31-55).

Regarding claim 3, Swales discloses the controller comprises the processor (Paragraph [0019]).

Regarding claim 4, Swales discloses the electric motor is a generator (Paragraph [0018]).

Regarding claim 5, the combination of Swales, Aoki, and Leonardi teaches the bidirectional engine position sensor which is a first sensor and another bidirectional engine position sensor coupled to the electric motor which is a second sensor (Swales Paragraph [0021]; Leonardi Col 5 lines 31-35,43-47 – under a broadest reasonable interpretation, the position estimator is an engine position sensor as it’s a device used to sensor the position of the engine);
wherein the processor is in electrical communication with the first sensor and the second sensor; is configured to receive a first position data of an engine from the first sensor; is configured to receive a second position data of an engine from the second sensor; and is configured to estimate a position of the electric motor based on the first position data and the second position data (Leonardi Col 5 lines 31-55).

Regarding claim 6, Swales discloses the processor is configured to
receive position data of the engine; estimate an engine component position at shutdown of the engine; and store the engine component position at shutdown (Paragraph [0022]).

Regarding claim 7, Swales discloses a method comprising:
receiving, by a processor, a value indicating a position of an engine component of an engine in mechanical communication with an electric motor (Paragraph [0022]);
estimating, by the processor, the position of the engine component using a revolutions-per-minute (rpm) measurement of the engine during a shutdown event (Paragraph [0022]); and
storing, by the processor, the position of the engine component at shutdown (Paragraph [0022]).

Swales does not explicitly controlling the position of the engine component during the shutdown event.
However, Aoki teaches a method comprising:
controlling a position of an engine component to prevent engine reversals during shutdown by reducing a speed of the crankshaft near the end of the shutdown event (Paragraph [0006],[0064],[0068],[0077]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Swales, controlling the position of the engine component to prevent engine reversals during the shutdown event, as taught by Aoki, for the purpose of preventing the engine from malfunctioning and preventing cranking vibration (Paragraph [0069],[0077]).

Swales does not explicitly disclose operating, by the processor, the electric motor using sensorless control in response to determining that the rpm measurement is at or between 0 rpm and a higher threshold rpm level; and storing, by the processor, the position of the engine component at shutdown such that the electric motor is configured to be controlled at restart using the sensorless control based on the position of the engine component at shutdown.
However, Leonardi teaches a method comprising:
operating, by a processor, an electric motor using sensorless control in response to determining that an rpm measurement is between 0 rpm and a higher threshold rpm level (Col 5 lines 63-Col 6 line 24).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Swales, by operating, by the processor, the electric motor using sensorless control in response to determining that the rpm measurement is between 0 rpm and a higher threshold rpm level, as taught by Leonardi, for the purpose of accuracy and diagnosing faults (Col 2 lines 50-64).
The combination of Swales and Leonardi results in the teaching of storing, by the processor, the position of the engine component at shutdown such that the electric motor is configured to be controlled at restart using the sensorless control based on the position of the engine component at shutdown.

Regarding claim 9, Swales discloses altering a torque input from the electric machine rotor at or before the startup of the engine (Paragraph [0037]).

Regarding claim 10, Swales does not explicitly disclose the type of fuel that the disclosed engine runs on. However, Examiner takes Official Notice that engines that run on diesel fuel are old, well-known, and obvious in the art. Further, there is nothing in Swain that would prevent the engine from running on diesel fuel.

Regarding claim 11, Swales does not explicitly disclose the type of fuel that the disclosed engine runs on. However, Examiner takes Official Notice that engines that run on gasoline fuel are old, well-known, and obvious in the art. Further, there is nothing in Swain that would prevent the engine from running on gasoline.

Regarding claim 12, Swales does not explicitly disclose the type of fuel that the disclosed engine runs on. However, Examiner takes Official Notice that engines that run on natural gas, alcohol, and alternative fuels are old, well-known, and obvious in the art. Further, there is nothing in Swain that would prevent the engine from running on any of these fuels.

Claims 13-14 are rejected under 35 U.S.C. 103 as obvious over by Swales in view of Aoki and Leonardi, in view of Kusumi (EP1489295A2).
Regarding claim 13, Swales is silent regarding controlling the position of the engine component at shutdown while accounting for the crankshaft angular position.
However, Kusumi teaches controlling the position of an engine component at shutdown while accounting for the crankshaft angular position (Paragraph [0087]-[0088]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Swales, by controlling the position of an engine component at shutdown while accounting for the crankshaft angular position, as taught by Kusumi, for the purpose of eliminating the need for high starting torque and reducing the cost of components (Paragraph [0019],[0037]).

Regarding claim 14, the combination of Swales, Aoki, and Kusumi as established above teaches controlling the position of the engine component at shutdown includes reducing an amount of estimated torque needed for restart of the engine (Kusumi Paragraph [0071]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Leonardi in view of Swales.
Regarding claim 16, Leonardi discloses the processor is in electrical communication with a first sensor and a second sensor (Col 5 lines 43-47). Leonardi is silent regarding each of the first sensor and the second sensor is a bidirectional engine position sensor a bidirectional engine position sensor.
However, Swales teaches a processor is in electrical communication with a first sensor and a second sensor; and each of the first sensor and the second sensor is a bidirectional engine position sensor (Paragraph [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Leonardi, by each of the first sensor and the second sensor is a bidirectional engine position sensor a bidirectional engine position sensor, as taught by Swales, for the purpose of tracking both crankshaft speed and direction of rotation (Paragraph [0021]).

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive.
Applicant argues that Leonardi discloses using sensorless control “at higher motor speeds” and “Leonardi fails to teach or suggest any sensorless control at range less than 10rpm, let alone at or between 0 rpm and a higher threshold rpm level as currently claim” (emphasis original). The term “higher threshold rpm level” is not present in the original disclosure. Therefore Applicants reference to 10rpm is without basis. The only reference to an upper threshold for sensorless control is found in Paragraph [0042] of the original disclosure which states “may allow for and operate under sensor-based control from 0 rpm up to maximum engine speeds”. Leonardi discloses the lower threshold for sensorless control is normally 10 to 100 rpm (Col 5 lines 63-65). This range falls between 0 and maximum engine speed. Further, Leonardi discloses that sensorless control may be used at zero engine speed “in the event of a system fault or for use in refining the measured signal” (Col 6 lines 14-19). Therefore Leonardi explicitly discloses sensorless control at 0 rpm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/               Patent Examiner, Art Unit 3747